1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MIGUEL CONTRERAS,                                   Case No. 3:18-cv-00717-MMA-AGS
     CDCR #K-71716,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION PURSUANT
                          vs.                            TO 28 U.S.C. § 1915(e)(2) AND
14
                                                         § 1915A(b) AND FOR FAILING
15                                                       TO PROSECUTE IN COMPLIANCE
     J. HERRERA, Correctional Officer,                   WITH COURT ORDER
16
                                      Defendant.         REQUIRING AMENDMENT
17
18
19         Plaintiff Miguel Contreras, while incarcerated at California Substance Abuse
20   Treatment Facility in Corcoran, California, and proceeding pro se, filed this civil rights
21   action pursuant to 42 U.S.C. § 1983 (“Compl.”) against J. Herrera, a Correctional Officer
22   employed at Richard J. Donovan Correctional Facility (“RJD”) in San Diego, California,
23   on April 11, 2018. See Compl., Doc. No. 1.
24         Plaintiff alleged that while he was incarcerated at RJD on December 18, 2016,
25   Herrera violated his constitutional rights by terminating a visit with his wife and
26   developmentally impaired daughter and issuing false disciplinary charges against him
27   which resulted in a finding of guilt and the suspension of his visitation privileges for 180
28   days. Id. at 2-5. He sought to expunge his disciplinary conviction and to restore his
                                                     1
                                                                             3:18-cv-00717-MMA-AGS
1    visitation privileges, in addition to as compensatory, punitive, and special damages. Id. at
2    5.
3    I.    Procedural History
4          On October 15, 2018, the Court granted Plaintiff’s renewed and untimely Motion
5    to Proceed In Forma Pauperis (“IFP”), but dismissed his Complaint for failing to state
6    claim pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). See Doc. No. 7. Plaintiff was
7    notified of his pleading deficiencies, and granted 45 days leave to file an Amended
8    Complaint that fixed them, if he could. Id. at 6-12. Plaintiff was also warned that his
9    failure to amend would result in the dismissal of his case. Id. at 13 (citing Lira v.
10   Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of
11   the opportunity to fix his complaint, a district court may convert the dismissal of the
12   complaint into a dismissal of the entire action.”)).
13         Plaintiff’s Amended Complaint was due on or before November 30, 2018, and
14   almost two full months have passed since the Court issued its October 15, 2018 Order.
15   But to date, Plaintiff has failed to file an Amended Complaint, and has not requested an
16   extension of time in which to do so. “The failure of the plaintiff eventually to respond to
17   the court’s ultimatum–either by amending the complaint or by indicating to the court that
18   [he] will not do so–is properly met with the sanction of a Rule 41(b) dismissal.”
19   Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
20   II.   Conclusion and Order
21         Accordingly, the Court DISMISSES this civil action in its entirety without
22   prejudice based on Plaintiff’s failure to state a claim upon which § 1983 relief can be
23   granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and because he has failed
24   to prosecute as required by Court’s October 4, 2018 Order requiring amendment. See
25   Fed. R. Civ. P. 41(b).
26   //
27   //
28   //
                                                   2
                                                                              3:18-cv-00717-MMA-AGS
1          The Court further CERTIFIES that an IFP appeal would not be taken in good
2    faith pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final
3    judgment of dismissal and close the file.
4          IT IS SO ORDERED.
5    DATE: December 13, 2018                _______________________________________
                                            HON. MICHAEL M. ANELLO
6
                                            United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                         3:18-cv-00717-MMA-AGS
